 


109 HR 1088 IH: Good Samaritan Volunteer Firefighter Assistance Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1088 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Castle (for himself, Mr. Ney, Mr. Green of Wisconsin, Mr. Oxley, Ms. Carson, Mr. Bachus, Mr. Gillmor, Ms. Harman, Mr. Rogers of Michigan, Mr. Wolf, Mr. McCaul of Texas, Mr. Dent, Mr. Platts, Mr. Weldon of Pennsylvania, Mr. Wilson of South Carolina, Mr. Delahunt, Mr. Holden, Mr. Souder, Mr. Gilchrest, Mr. Evans, Mr. Forbes, Mrs. Lowey, Mr. Owens, Mr. Baker, Mr. Kildee, Mr. Doyle, Mr. Costello, Mr. Upton, Mr. McGovern, Mr. Conaway, Mr. Brady of Texas, Mr. Calvert, Mrs. Capito, Mr. King of New York, Mr. Bartlett of Maryland, Mr. Duncan, Mr. Cox, Mrs. Johnson of Connecticut, Mr. Kennedy of Minnesota, Mr. Ehlers, Mr. McHugh, Mr. Goode, Mr. Garrett of New Jersey, Mr. McIntyre, Mr. Fossella, Mr. Etheridge, Mr. Payne, Mr. McNulty, Mr. Ruppersberger, Mr. Ross, Mr. Stupak, Mr. Bishop of Georgia, Mrs. Jo Ann Davis of Virginia, Mr. Flake, Mr. Rehberg, Mr. Reynolds, Mr. Norwood, Mrs. Kelly, Mr. Kuhl of New York, and Mr. Inglis of South Carolina) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To remove civil liability barriers that discourage the donation of fire equipment to volunteer fire companies. 
 
 
1.Short titleThis Act may be cited as the Good Samaritan Volunteer Firefighter Assistance Act of 2005. 
2.Removal of civil liability barriers that discourage the donation of fire equipment to volunteer fire companies 
(a)Liability protectionA person who donates fire control or fire rescue equipment to a volunteer fire company shall not be liable for civil damages under any State or Federal law for personal injuries, property damage or loss, or death caused by the equipment after the donation. 
(b)ExceptionsSubsection (a) does not apply to a person if— 
(1)the person’s act or omission causing the injury, damage, loss, or death constitutes gross negligence or intentional misconduct; or 
(2)the person is the manufacturer of the fire control or fire rescue equipment. 
(c)PreemptionThis Act preempts the laws of any State to the extent that such laws are inconsistent with this Act, except that notwithstanding subsection (b) this Act shall not preempt any State law that provides additional protection from liability for a person who donates fire control or fire rescue equipment to a volunteer fire company. 
(d)DefinitionsIn this section: 
(1)PersonThe term person includes any governmental or other entity. 
(2)Fire control or rescue equipmentThe term fire control or fire rescue equipment includes any fire vehicle, fire fighting tool, communications equipment, protective gear, fire hose, or breathing apparatus. 
(3)StateThe term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, any other territory or possession of the United States, and any political subdivision of any such State, territory, or possession. 
(4)Volunteer fire companyThe term volunteer fire company means an association of individuals who provide fire protection and other emergency services, where at least 30 percent of the individuals receive little or no compensation compared with an entry level full-time paid individual in that association or in the nearest such association with an entry level full-time paid individual. 
(e)Effective dateThis Act applies only to liability for injury, damage, loss, or death caused by equipment that, for purposes of subsection (a), is donated on or after the date that is 30 days after the date of the enactment of this Act. 
 
